Citation Nr: 1040039	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bursitis of the right 
hip.

2.  Entitlement to service connection for a bilateral knee 
disability. 

3.  Entitlement to service connection for a sleep disorder, to 
include as due to an undiagnosed illness. 

4.  Entitlement to a rating in excess of 10 percent for plantar 
fasciitis, Achilles' tendonitis of the left foot. 

5.  Entitlement to a rating in excess of 10 percent for plantar 
fasciitis, Achilles' tendonitis of the right foot. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to December 1998. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Veteran presented testimony in a Travel Board 
hearing before the undersigned.  A copy of the transcript has 
been associated with the claims folder. 

The issue of an increased rating for service-connected mood 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 10 percent for 
plantar fasciitis, Achilles' tendonitis of the left and right 
feet are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his claims of service connection for bursitis of 
the right hip and a bilateral knee disability. 


2.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

3.  The Veteran has been diagnosed with sleep apnea and his sleep 
disturbances have been attributed to this condition, and the 
preponderance of the evidence shows that disability was not 
present in service or for many years thereafter and is not 
related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran have been met in regard to the issues of service 
connection for bursitis of the right hip and a bilateral knee 
disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2009).

2.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2002 and October 2004, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  A March 2006 
letter also notified the Veteran of the process by which 
disability ratings and effective dates are established.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
subsequently readjudicated in a February 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (noting that VA cured its failure to afford 
statutory notice to the claimant prior to an initial rating 
decision by issuing a notification letter after the decision, 
readjudicating the claim, and notifying the claimant of such 
readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  
The Veteran has not been medically evaluated in conjunction with 
his claim.  In
Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that VA was not 
required to provide a medical examination when there is not 
credible evidence of an event, injury, or disease in service.  
The Court held that the Board properly rejected the Veteran's lay 
testimony as being not credible.  In discussing the second prong 
of when VA is required to provide a medical examination under 38 
C.F.R. § 3.159(c)(4)(i)(B), the Court noted that "[b]y contrast, 
the in-service event, injury, or disease prong does not qualify 
the quality of the evidence necessary to meet its threshold: the 
evidence must establish that there was a disease, injury, or 
event in service."  The Court further held that in all cases a 
"veteran's lay statements must be weighed against other 
evidence, including the absence of military records supporting 
the veteran's lay assertions."  As will be discussed below, the 
Board does not find that there is credible evidence to establish 
a sleep disorder in service, and thus an examination is not 
required before adjudication of this claim.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  As noted above, he presented 
testimony in a hearing before the undersigned in June 2010.  





Withdrawal of Appeals

A substantive appeal may be withdrawn on the record at a hearing 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At his June 2010 hearing, the Veteran indicated on the record 
that he wished to withdraw his appeals as to the issues of 
service connection for bursitis of the right hip and a bilateral 
knee disability.  Accordingly, the Board does not have 
jurisdiction to review these issues, and the appeal is dismissed 
insofar as those issues are concerned.

Service connection claim

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, to establish "direct" service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  38 C.F.R. § 3.303(b).

As established by the record, the Veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War so service 
connection may also be established under 38 C.F.R. § 3.317.  
Under that section, service connection may be warranted for a 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than not later than December 31, 2011.  
38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A 1117(d) warrants a presumption of 
service connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. at 8-9.  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see also 
Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities. Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. 
§ 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Compensation is not payable if there is affirmative evidence that 
1) an undiagnosed illness was not incurred during active military 
service, 2) an undiagnosed illness was caused by a supervening 
event or condition, or 3) the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. 
§ 3.317(c).  The disability must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran seeks service connection for a sleep disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.  

Throughout the record and also on VA examination in January 2003, 
the Veteran has been diagnosed with sleep apnea.  As his sleep 
disturbances have been attributed to a diagnosed condition, it is 
not a qualifying chronic disability under 38 U.S.C.A. § 1117.

Having determined that the Veteran is not entitled to service 
connection for his disability as due to an undiagnosed illness, 
the Board will now evaluate his claim on a direct basis.  As 
detailed above, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence of a 
service-connected disability; and (3) medical evidence of a nexus 
between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, it is 
uncontroverted that the Veteran has sleep apnea as noted herein.  

With respect to the Hickson element (2), service treatment 
records are negative for any complaints or findings of a sleep 
disorder.  On the periodic Reports of Medical History throughout 
service, including the one at service discharge in October 1998, 
the Veteran consistently indicated no as to past or current 
history of frequent trouble sleeping.  Additionally, on the 
examination report at service discharge in October 1998, there is 
no diagnosis of a sleep disorder.  

The Veteran has not contended that his sleep apnea is the result 
of an in-service "injury," and the service treatment records are 
negative for any sleep-related  injury.

Therefore, in light of the lack of in-service injury or disease, 
Hickson element (2) is not met for the claim, and the claim for a 
sleep disorder fails on this basis alone.

With respect to Hickson element (3), medical nexus, the Veteran 
has submitted no competent medical nexus opinion relating his 
currently diagnosed sleep apnea directly to his military service, 
and none otherwise appears of record.  In the absence of sleep 
problems in service, a medical nexus opinion would seem to be an 
impossibility.

The Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim; he has not 
done so.  See 38 U.S.C.A. § 5107(a) (it is a claimant's 
responsibility to support a claim for VA benefits).

To the extent that the Veteran himself contends that a medical 
relationship exists between his current sleep apnea and service, 
his opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1)  (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence and 
cannot be accepted by the Board.  See also Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  The Veteran testified that he has had sleep 
trouble for the last 15 years.  In this regard, the Veteran is 
competent and credible to report on what he experiences.  See 
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (noting that the Board has been charged with the duty 
to assess the credibility and weight given to evidence).  
However, upon review of the claims folder, the Board finds that 
the Veteran's assertions that he has had sleep problems in 
service and ever since service are not credible.  In this regard, 
the Veteran's assertions are contrary to what is found in the in-
service and post-service medical records.  There is no indication 
of sleep trouble for several years after service.  Notably, the 
first recorded complaints of sleep trouble were not documented 
until August 2002.   In the interim, there were no complaints of, 
or treatment for, sleep trouble.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised).  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(noting that there must be medical evidence on file demonstrating 
a relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent).  Such 
evidence is lacking in this case.  Under these circumstances, the 
Board gives more credence to the independent medical evidence of 
record, which is negative for complaints, diagnoses, or treatment 
for the claimed disorder for several years following his 
separation from active duty, than the Veteran's claims.  

Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a sleep 
disorder, to include as due to an undiagnosed disorder.  The 
benefit sought on appeal is accordingly denied.


ORDER

The appeal as to service connection for bursitis of the right hip 
is dismissed.

The appeal as to service connection for bilateral knee disability 
is dismissed.

Service connection for a sleep disorder, to include as due to an 
undiagnosed illness, is denied.  


REMAND

In January 2010, the Veteran was afforded an examination for his 
service-connected bilateral plantar fasciitis.  However, the 
Veteran testified at his hearing and the record reflects that he 
was not provided an MRI of his feet but an X-ray evaluation.  The 
Veteran indicated at his hearing that he experiences pain in the 
muscle tissue between his toes.  Additionally, he stated that he 
has constant pain in his feet even while sitting.  It appears 
that the Veteran's symptoms have increased in severity since his 
last examination.  Once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).   Additionally, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  On 
remand, the Veteran should be provided another examination for 
his bilateral plantar fasciitis with Achilles' tendonitis, to 
include an MRI of his feet. 

The Veteran must be advised of the importance of reporting to any 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for an examination to 
determine the current nature and severity 
of his bilateral plantar fasciitis with 
Achilles' tendonitis.  The claims folder 
and a copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies, including an MRI, 
should be performed and the examination 
report should comply with all AMIE 
protocols for rating feet disabilities.  
Specifically, the examiner must indicate 
whether the Veteran has a moderate, 
moderately severe, or severe disability of 
the feet.

2.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


